DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 11/16/2021, amended claims 1-8, and 12-18.  Claims 1-18 are currently pending herein.
Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive, Applicant's arguments not rendered moot by the claim amendments have been addressed below.
On pages 6-8 of the response, Applicant states:  “Applicant submits that even if a HVAC/R system of Bianco is added to the trailer of Hatcher, there is still no disclosure of using a power source for both a motor of the landing gear and the HVAC/R system. Thus, the proposed combination of Hatcher and Bianco would not provide “a power source operatively connected to the motor and operatively connected with the HVAC/R system” as recited in claim 1.” The Examiner disagrees with the Applicant’s apparent contention that there is no reasonable expectation of success because the Applicant’s contention fails to fairly evaluate the actual level of ordinary skill and knowledge possessed by those skilled in the art.  Specifically, a person having ordinary skill in the art would have the ability to recognize that the HVAC/R system of Bianco could readily be modified such that it could be incorporated into the trailer for transporting goods of Hatcher and use the same power source battery system of .
Claim Objections
The previous objections to the claims are withdrawn in light of the amendments.
Claim 1 is objected to because of the following informalities: the limitation “the landing gear system comprising” (line 3) is unclear and should most likely be rewritten as: “the vehicle trailer comprising.” Appropriate correction is required.
Claim 13 is objected to because of the following informalities: the limitation “the landing gear security system comprising” (line 3) is unclear and should most likely be rewritten as: “the vehicle trailer comprising.” Appropriate correction is required
Claim Rejections - 35 USC § 112
The previous rejections of the claims under 35 USC 112 are withdrawn in light of the amendments.
Claim Rejections - 35 USC § 102
The rejections of the claims under 35 USC 102 are withdrawn in light of the amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatcher (US 6,224,103 B1) in view of Bianco (US PG PUB 2011/0114398 A1).
[Claim 1] Regarding Claim 1, Hatcher teaches: A vehicle trailer having 
(See, e.g., Fig.1-12, 10) a landing gear system, the landing gear system: comprising: a landing gear (See, e.g., Fig.1-12, 16) supporting the vehicle trailer (See, e.g., Fig.1-12); a motor (See, e.g., Fig.1-12, 48) coupled to the landing gear (See, e.g., Fig.1-12) for raising and lowering the landing gear (See, e.g., Fig.1-12); and a power source (See, e.g., Fig.1-12, 34+24+60) operatively connected to the motor (See, e.g., Fig.1-12).
Hatcher fails to explicitly teach wherein the trailer has an HVAC/R system operatively connected to the power source. 

Bianco teaches that it is well known in the art of vehicle trailer systems to provide the trailer with an HVAC/R system operatively connected to a power source. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Hatcher modified to allow the power source to be used with an HVAC/R system in the trailer such as taught by Bianco, for the purpose of conveniently providing for refrigeration of goods being transported by the trailer, beneficially preventing goods from being spoiled upon arrival at a destination after long distances typically traveled by such trailer vehicles.  Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)).
[Claim 2] Regarding Claim 2, the combination of Hatcher in view of Bianco teaches: wherein the motor is an electric motor (See, e.g., Hatcher: Fig.1-12, 48).
[Claim 3] Regarding Claim 3, the combination of Hatcher in view of Bianco teaches: wherein the power source is an electric battery (See, e.g., Hatcher: Fig.1-12, 34+24) electrically coupled to the electric motor (See, e.g., Hatcher: Fig.1-12).
[Claim 4] Regarding Claim 4, the combination of Hatcher in view of Bianco teaches: further comprising a controller (See, e.g., Hatcher: Fig.1-12, 80+86) configured to send power from the power source to the motor (See, e.g., Hatcher: Fig.1-12).
[Claim 5] Regarding Claim 5, the combination of Hatcher in view of Bianco teaches: wherein the controller includes a security module (See, e.g., Hatcher: Fig.1-12, 80+86+access code) configured to limit control of at least one of the controller and the motor (See, e.g., Hatcher: Fig.1-12).
[Claim 6] Regarding Claim 6, the combination of Hatcher in view of Bianco teaches: wherein at least two of the motor, the power source, and the controller are connected by a circuit such that disconnection of the circuit transmits an alert signal (See, e.g., Hatcher: Fig.1-12, reset).
[Claim 7] Regarding Claim 7, the combination of Hatcher in view of Bianco teaches: wherein the power source is configured to receive power from the HVAC/R system when a power level of the power source is below a threshold power level (See, e.g., Hatcher: Fig.1-12, 24+34+60).
[Claim 8] Regarding Claim 8, Hatcher teaches: A method of operating a landing gear system (See, e.g., Fig.1-12, 16) of a vehicle trailer (See, e.g., Fig.1-12, 10), the method comprising: providing a motor (See, e.g., Fig.1-12, 48) operatively coupled to a landing gear (See, e.g., Fig.1-12, 16); and powering the landing gear with a power source (See, e.g., Fig.1-12, 24+34+60).
Hatcher fails to explicitly teach wherein the trailer has an HVAC/R system connected to the power source. 
	However, Bianco teaches a similar vehicle trailer system (See, e.g., Bianco: Fig.1-8, 14) wherein the trailer has an HVAC/R system (See, e.g., Bianco: Fig.1-8, 40) connected with a power source (See, e.g., Bianco: Fig.1-8, 50)

[Claim 9] Regarding Claim 9, the combination of Hatcher in view of Bianco teaches: further comprising controlling power from the power source to the motor with a controller (See, e.g., Hatcher: Fig.1-12, 80+86).
[Claim 10] Regarding Claim 10, the combination of Hatcher in view of Bianco teaches: further comprising: connecting at least two of the motor, the power source, and the controller with a circuit (See, e.g., Hatcher: Fig.1-12); and signaling an alert upon disconnection of the circuit (See, e.g., Hatcher: Fig.1-12, reset).
[Claim 11] Regarding Claim 11, the combination of Hatcher in view of Bianco teaches: further comprising: determining a power level of the power source (See, e.g., Hatcher: Fig.9A); and transmitting power from the HVAC/R system to the power source when the power level is below a threshold power level (See, e.g., Hatcher: Fig.1-12, 24+34+60).
[Claim 12] Regarding Claim 12, the combination of Hatcher in view of Bianco teaches: wherein powering the landing gear with the power source includes electrically powering the landing gear with an electric battery (See, e.g., Hatcher: Fig.1-12, 24+34+60).
[Claim 13] Regarding Claim 13, Hatcher teaches: A vehicle trailer (See, e.g., Fig.1-12, 10) having a landing gear security system (See, e.g., Fig.1-12), the landing gear security system comprising: a power source (See, e.g., Fig.1-12, 24+34+60) connected to supply power to a motor (See, e.g., Fig.1-12, 48) operatively coupled to a landing gear (See, e.g., Fig.1-12, 16); and a controller (See, e.g., Fig.1-12, 80+86) configured to control transmission of power from the power source to the motor (See, e.g., Fig.1-12) and having a security module (See, e.g., Fig.1-12, 80+86+access code) configured to limit access to at least one of the controller and the motor (See, e.g., Fig.1-12).
Hatcher fails to explicitly teach wherein the trailer has an HVAC/R system connected to the power source. 
	However, Bianco teaches a similar vehicle trailer system (See, e.g., Bianco: Fig.1-8, 14) wherein the trailer has an HVAC/R system (See, e.g., Bianco: Fig.1-8, 40) connected with a power source (See, e.g., Bianco: Fig.1-8, 50)
Bianco teaches that it is well known in the art of vehicle trailer systems to provide the trailer with an HVAC/R system connected to a power source. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Hatcher modified to allow the power source to be used with an HVAC/R system in the trailer such as taught by Bianco, for the purpose 
[Claim 14] Regarding Claim 14, the combination of Hatcher in view of Bianco teaches: wherein the controller is configured to detect disconnection between the motor and the controller (See, e.g., Hatcher: Fig.1-12, reset).
[Claim 15] Regarding Claim 15, the combination of Hatcher in view of Bianco teaches: wherein a current is transmitted between the controller and the motor to detect disconnection between the controller and the motor (See, e.g., Hatcher: Fig.1-12, reset).
[Claim 16] Regarding Claim 16, the combination of Hatcher in view of Bianco teaches: wherein the controller transmits an alert signal upon disconnection (See, e.g., Hatcher: Fig.1-12, reset).
[Claim 17] Regarding Claim 17, the combination of Hatcher in view of Bianco teaches: wherein a binary code is transmitted to the controller to limit access to at least one of the controller and the motor (See, e.g., Hatcher: Fig.1-12, access code).
[Claim 18] Regarding Claim 18, the combination of Hatcher in view of Bianco teaches: further comprising a user interface (See, e.g., Hatcher: Fig.1-12, 86) configured to receive input for access to the controller (See, e.g., Hatcher: Fig.1-12).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618